Morton, J.
It is clear, we think, that Mrs. Lockwood took, under her brother’s will, only a life estate in the rest and residue, with power “ to sell and dispose of so much ... as will ensure her a comfortable living.” Smith v. Snow, 123 Mass. 323. Kelley v. Meins, 135 Mass. 231. Welsh v. Woodbury, 144 Mass. 542. There is nothing which gives her a power to dispose of it by will, and the testator’s purpose which is expressed, “ to give her full control, . . . with full power to deed to her grantees, their heirs and assigns forever,” does not convert the interest given her from a life estate into a fee. It was inserted, we think, only to make more clear her right to sell and convey in case it became necessary to do so in order to ensure her a comfortable living. So far, therefore, as the claim of the demand-ants rests on the alleged right of Mrs. Lockwood to dispose of the rest and residue, or any part of it, by will, it must fail. But as heir at law of her brother she would be entitled to an undivided third of the farm if the attempted disposition of his estate after her death should prove for any reason to be invalid, and this interest, and any other which she had acquired in the mean time, would pass by her will to the demandants. It becomes necessary, therefore, to consider the effect of the disposition which he has attempted to make in that event, which is as *513follows: “At her [his sister’s] decease, I give and devise the balance of my estate, of whatever name or nature, to the town of Natick, but in trust nevertheless, the income of which is to be used for the preservation of the monument which my executor is hereby authorized to erect at my grave, and for the care and beautifying of my lot in the cemetery. . . . The town shall not expend a greater sum than four per cent per annum, deeming that as large an amount as the town ought to pay.”
It is settled in this Commonwealth that a bequest to provide for the permanent care and beautifying of a burial place and monument is not a public charity, and is void at common law as creating a perpetuity. Bates v. Bates, 134 Mass. 110. See also Sherman v. Baker, 20 R. I. 446. But it is also settled in this State that a trust to keep a burial lot and monument always in good order is, under our statutes, a good perpetual trust. Green v. Hogan, 153 Mass. 462. Bartlett, petitioner, 163 Mass. 509, 513. The observation in Leonard v. Haworth, 171 Mass. 496, 499, has no reference to statutory trusts for the purposes there referred to. The fact that the town had ceased to own the cemetery at Mrs. Roekwood’s death, or that the testator did not himself own the lot where he was buried, and never owned a lot in the cemetery, is not, we think, material. The effect of the statute is to authorize a city or town to hold money in trust, whether the cemetery is public or private, Green v. Hogan, ubi supra; St. 1884, c. 186, § 1; and there is nothing to prevent a testator from establishing a fund for the care and beautifying of the lot where he may be buried, and the preservation of the monument erected at his grave, even though he does not own the lot. The purpose of the testator in the present case was, we think, to provide for the care and beautifying of the place of his burial, and for the preservation of the monument erected at his grave. There is nothing to show that the bequest was conditioned, or was intended to be conditioned, on his ownership of the lot. What the effect would be if the parties owning the lot refused to allow at any time the income, or any portion of it, to be expended on the lot or the monument, we need not consider, as that question does not arise. The trust being a valid perpetual trust, it makes no difference, of course, that the property which is devised consists of real estate. The direction *514that not more than four per cent per annum shall be expended by the town refers, we think, to income to an amount not exceeding four per cent on the principal. The gift is, in the first instance, of the whole income, to be used for the purposes named, and it is hardly to be supposed, we think, that the testator could have intended, by the direction referred to, to limit the expenditure to the trifling amount of four per cent of it. There is nothing to show that the income has been or is, or probably will be, more than that, or that there has been or will be any accumulation. Indeed, it may be fairly assumed that it is not probable that the town will realize more than four per cent from the trust fund. We do not see, therefore, how it can be held, upon the facts before us, that the bequest is void.
The pleading by the tenant is irregular in form, but by submitting the case on agreed facts the parties have waived all questions of form.
. The result is, that, in accordance with the stipulation contained in the agreed facts, we think that the judgment for the demandants should be set aside, and judgment entered for the tenant'. So ordered.